Citation Nr: 1730278	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  15-14 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to September 23, 2011, for the award of a 40 percent evaluation for sensory deficit of the right lower extremity.

2.  Entitlement to an effective date prior to September 23, 2011, for the award of a 60 percent evaluation of lumbar intervertebral disc syndrome with degenerative disc disease, status post spinal fusion.  

3.  Entitlement to an effective date prior to September 23, 2011, for the award of service connection for radiculopathy of left lower extremity.  

4.  Entitlement to an effective date prior to September 23, 2011, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

5.  Entitlement to an effective date prior to September 23, 2011, for the award of Dependents' Educational Assistance (DEA).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to July 1956, with additional periods of reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include chronic depression, entitlement to service connection for erectile dysfunction, and entitlement to service connection for a urological disorder have been raised by the record in a March 2011 private physician letter and an April 2011 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  The Veteran's initial claim for the disabilities as specified on the title page was filed on September 30, 2008.

2.  He has continually prosecuted his claim since that date.  

3.  The Veteran stopped working on January 9, 1999; his service-connected disabilities caused him to be unable to maintain substantial gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior of September 30, 2008 for the assignment of a 60 percent rating for a lumbar spine disorder have been met.  38 U.S.C.A. §§ 5101(a), 5110(a) (West 2014); 38 C.F.R. §§ 3.155(a), 3.400 (2016).

2.  The criteria for an effective date of September 30, 2008 for the assignment of a 40 percent rating for sensory deficit of the right lower extremity have been met.  38 U.S.C.A. §§ 5101(a), 5110(a) (West 2014); 38 C.F.R. §§ 3.155(a), 3.400 (2016).

3.  The criteria for an effective date of September 30, 2008 for the award of service connection for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).

4.  The criteria for an effective date of September 30, 2008 for the award of a TDIU have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.16 (2016).

5.  The criteria for an effective date of September 30, 2008 for the award of DEA benefits under 38 U.S.C. Chapter 35 have been met.  38 U.S.C.A. §§ 3501, 5110 (West 2014); 38 C.F.R. §§ 3.807, 21.3021 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that September 23, 2011 was used as his effective date in the rating decision he received in June 2013.  However, he argues that his effective date should be September 30, 2008, which is the date that was assigned on the rating decision that he received dated February 22, 2010.  The Veteran requests that the effective date be corrected to September 30, 2008 and include all the issues that were listed on the decision letter dated June 27, 2013.

In support of this request, the Veteran notes that his claim for benefits was under disagreement on appeal from the first decision letter dated February 22, 2010 with a September 30, 2008 effective date.  He also asserts that he has met every deadline required and at no time has he ever started a new claim.   

The U.S. Court of Appeals for the Federal Circuit has held that an initial claim remains pending when a claimant submits new evidence during the one-year appeal period because VA has "an express regulatory obligation to make a determination regarding the character of the new evidence [the claimant] submitted" under 38 C.F.R. § 3.156 (b).  Beraud v. McDonald, 766 F.3d 1402, 1407 (Fed. Cir. 2014). It thus "reaffirm[ed] that, under § 3.156(b), the VA must provide a determination that is directly responsive to the new submission and that, until it does so, the claim at issue remains open." Id.  

In reference to the letter dated September 23, 2011, that VA indicates he withdrew his appeal, the Veteran asserts he was merely trying to submit all the required evidence needed to be reviewed by the RO.  Rather, he was trying to cancel any BVA hearing and review, because he thought that the additional evidence would prove sufficient for a full grant at the local level.  

Upon review of all of the submissions, the Board agrees.  The purported withdrawal of the appeal was not effective.  It is clear that the Veteran continually submitted new and material evidence under 38 C.F.R. § 3.156(b), so that the agency of original jurisdiction (the RO) could grant his claim.  He never stopped prosecuting his initial claim.  Thus, the effective dates for this appeal should all go back to his initial filing, September 30, 2008.  


ORDER

An effective date of September 30, 2008, for the award of service connection for radiculopathy of left lower extremity is granted.

An effective date of September 30, 2008, for the award of a 40 percent evaluation for sensory deficit of the right lower extremity is granted.

An effective date of September 30, 2008, for the award of a 60 percent evaluation of lumbar intervertebral disc syndrome with degenerative disc disease, status post spinal fusion is granted.

An effective date of September 30, 2008, for the award of a TDIU is granted.

An effective date of September 30, 2008, for the award of DEA benefits is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


